Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112

Claims 3, 4, 12, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 33, “said notch of said first horizontal member” is vague and indefinite since applicant has not established definitively that the notch is actually defined in the first horizontal member.  Claim 2 - from which claim 33 depends, sets forth that the notch is in ONE of said first or second horizontal member. The confusion with languages of claims 2 and 33 are that is applicant saying that the notch is in the second horizontal member (per claim 2 
Claim 3, last term “said notch” is vague and indefinite as to whether it is referring the notch of the first horizontal member or the notch of the vertical member. 
Claim 4 is also rejected due to its dependency on rejected claim 3.
Regarding claim 12, line 6, “said horizontal member” is vague and indefinite as to whether applicant is referring to said “first or second horizontal member”. 

Claim Rejections - 35 USC § 103

Claims 1, 12-15, 19, 22, 24, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908). Elliott discloses a furniture assembly comprising a plurality of horizontal members (15) that includes first and second horizontal members (15) and vertical members (5) wherein the vertical members arranged to provide an axially interleaved lattice of the horizontal members and the vertical members, wherein the axially interleaved lattice is bookended by one of: (i) two of the horizontal members; and (ii) two of the vertical members (3A and 3B); and binding members (20, figure 5) extending through the vertical and horizontal members along an cross-over axis and cross over interfaces (figure 5). 
However, Elliott does not disclose notches and key interlocking interfaces on vertical or horizontal members to prevent rotation thereof.   
Jones discloses a furniture assembly comprising a plurality of horizontal members being first and second horizontal members(3a’-3c’, figure 3) and vertical  horizontal member is engaged to the vertical member irrespective of the binding element to limit displacement of the first horizontal member along the horizontal member axis relative to the vertical member.  
It would have been obvious to one of ordinary skilled in the art to have modify the furniture assembly of Elliott such that notches are provided in the vertical members to define key interlocking interfaces between the vertical and horizontal members to prevent rotation thereof as taught to be desirable by Jones.    
The combination of Elliot and Jones would have provided the arrangement where the binding element (the threaded bolt 20 of Elliot) serve to axially bind and press at least one of the horizontal members toward the vertical member to maintain the keying interface.  Additionally, Elliott further shows wherein the binding element (20) is a .  

Claims 2-4, 31, 33, 34, 36, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908) as applied to claim 1 above, and further in view of Thom (US Patent no. 3,489,392). Elliott and Jones combined disclosed all the claimed features of applicant’s invention.  Elliott discloses opposing notches (42) on the left and right surfaces of the vertical members.  However, Elliott and Jones combined does not disclose opposing notches in the horizontal member.

It would have been obvious to one of ordinary skilled in the art to have modify the interlocking arrangements of Elliott and Jones combined such that notches are provided in both the horizontal and vertical members to insure the horizontal member notches is firmly gripped by the vertical members by the fastener means as taught to be desirable by Thom.
Regarding claims 31 and 32, the combination of Elliott, Jones,and Thom would have provided wherein the keying interface (the interlocked notches in both the horizontal and vertical members discussed above) serves to limit displacement of the first horizontal member relative to the vertical element along the horizontal member axis; or the horizontal member is engaged to the vertical member to limit displacement of the horizontal member along the horizontal member axis relative to the vertical member (due to the interlock notches of the horizontal and vertical members discussed above).

Regarding claim 36,  in the combination of Elliott, Jones,and Thom,  Thom teaches wherein the first horizontal member includes a keying surface for the keying interface with the vertical member and the vertical member includes a keying surface for the keying interface with the first horizontal member as discussed above.  
Regarding claim 37,  the combination of Elliott, Jones,and Thom would have provided wherein the vertical member has a width between the left and right surfaces and the first horizontal member has a thickness between the upper surface and the lower surface, and wherein at least one of: (i) the first horizontal member includes a pair of sideways spaced keying surfaces for the keying - 19 -SN 16/710,040 interface and the sideways space is closely matched with the width; and (ii) the vertical member includes a pair of vertically spaced keying surfaces for the keying interface and the vertical space is closely matched with the thickness as discussed above.  
Regarding claim 38, Elliott discloses wherein the binding element (20) serves to bind at least a singular one of the horizontal members to the vertical member. Additionally, the combination of Elliott, Jones,and Thom would have provided wherein both: (i) the first horizontal member includes a notch and the keying interface is in the notch, and (ii) the vertical member includes a notch and the keying interface is in the 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908) as applied to claim 1 above, and further in view of Johnson, IV (US Patent no. 4,019,298). Elliott and Jones combined discloses a furniture assembly system comprising all the claimed features of applicant’s invention except for wherein the keying interface is a camming keyed interface.  Johnson, IV teaches in a connection arrangement between a horizontal and vertical member with notches (56) of providing the keying interface with a camming keyed interface (24 and 32, figure 4) for frictional fit there between. It would have been obvious to one of ordinary skilled in the art to have modify the keying interface of Elliott and Jones combined such that the keying interface is a camming keyed interface for a frictional fit as taught to be desirable by Johnson, IV.  
Claims 8 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908) as applied to claim 1 above, and further in view of Jenkins (US Patent no. 3,355,132).  Elliott and Jones combined discloses a furniture assembly system comprising all the claimed features of applicant’s invention except for providing an intermediate element axially positioned between the horizontal member and the vertical member such that the vertical member axially abuts the intermediate element and the intermediate element axially abuts the vertical element at the crossover interface. 

Additionally, in the Elliott, Jones, and Jenkins combination discussed above, Jenkins teaches an intermediate element (24) axially positioned between the horizontal member (20) and the vertical member (18), wherein there’s keying interface (68, figures 2 and 6) between the intermediate element (24) and the vertical member (18 with hole 30 engage key interface 68); wherein the intermediate element (24) is axially sandwiched between the horizontal member (20) and the vertical member (18, figure 3); wherein the keying interface (68) is between at least one of: (i) the intermediate element (24) and at least one of the left surface and the right surface (30) of the vertical member; wherein at least one of the front surface and the rear surface and the forward surface and the rearward surface includes a recess (30) and wherein the keying interface (68, figure 3) is between the intermediate element (24) and the recess (30, figure 3); and wherein the intermediate element (24) axially positioned between the .
Claims 27, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908) as applied to claim 1 above, and further in view of Edmunds (US Patent no. 3,606,023). Elliott and Jones combined discloses all the claimed features of applicant’s invention except for wherein the axially interleaved lattice is axially bookended by at least one the horizontal members
Edmunds teaches in a shelving assembly including a plurality of the vertical members (22, figure 2) arranged to provide an axially interleaved lattice of the horizontal members (16) and the vertical members (22), wherein the axially interleaved lattice is axially bookended by at least one the horizontal members (16, figure 1). Such arrangement have the well-known advantage of having the horizontal members bind the vertical members interiorly.  It would have been obvious to one of ordinary skilled in the art to have modify the shelving assembly of Elliott and Jones combined such that the axially interleaved lattice is axially bookended by at least one the horizontal members as taught by Edmunds for the well-known advantage of having the horizontal members bind the vertical members interiorly.
Regarding claim 30, in the Elliott, Jones, and Edmunds combination, Edmunds also teaches binding element (26)  is anchored to a at least one of said horizontal members.
.
        Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908) as applied to claim 1 above, and further in view of Klein et al (US Patent no. 6,786,337). Elliott and Jones combination discloses all the claimed features of applicant’s invention except for wherein the binding element serves to bind a singular one of the horizontal members to the vertical member. Klein teaches a binding element (48) serves to bind a singular one of the horizontal members (16) to the vertical member (30, figure 5). It would have been obvious to one of ordinary skilled in the art to have modify the binding elment of Elliott and Jones combined such that a single fastener binds one horizontal member to the vertical member as taught by Klein since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. 

	

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. Regarding the previous rejection of claims 1, 12-15, 19, 22, 24, and 38 under 35 U.S.C. 103 as being unpatentable over Elliott et al (US Patent no. 6,017,107) in view of Jones (US patent no. 4,167,908), applicant arguments are directed to Jones. 
horizontal and vertical members in a shelving. It is examiner's position that interlacing of horizontal and vertical members via notches that interface between horizontal and vertical members to interlock both pieces together is well-known in the art of interlocking horizontal and vertical members as demonstrated by Jones and Thom. Furthermore,  applicant’s assessment of Jones that there’s no need for keying interface.  Jones himself specifically discloses the need for the keying interface and notch (42, figure 3).  
In Jones, the key interlocking interfaces (edges of 42 and sides of horizontal members ) “fit to effect the balancing or non-pivoting function achieved by the tie-down bars” (column 4, lines 6-11 in Jones) or in essence to prevent rotation in the connection.
  The Office action clearly identified that Elliott’s does not disclose the notch/key interfaces which Jones clearly taught.  Indeed, Jones explicit discloses that the plurality of notches 42 in the respective slats 10’, figure 3 “fit to effect the balancing or non-pivoting function achieved by the tie-down bars” (column 4, lines 6-11) .  Jones further stipulates that 
“If desired, while using the cooperative notch arrangement 41 embodiment of FIG. 3, the top support tie-down bar 24 of 
 (see Jones, column 4 lines 15-20).

Thus in essence, Jones teaches the desire and the motivation to have the tie-down bar used in conjunction with the notches for added strength.  Consequently, it would have been obvious to one of ordinary skilled in the art to modify the interleave lattice structure of Elliott such that notches/keying interfaces are provided to prevent rotation of the between the vertical and horizontal members in conjunction with the fastener bar of Elliott for added strength as taught to be desirable by Jones. 
Applicant argues that the Thom reference is concemed with a railing and is not a shelving. Examiner discussed that Thom is analogous art. Analogous was discussed as two fold where one being in the field of endeavor or it is solving the same problem to which applicant is concerned with Thom fits the later where it is concerned with interlocking a horizontal and vertical members via notches interfacing each other to maintain horizontal member and vertical member in interlocked position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc